uniform issue list no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct ec lat legend system a state b statute d administrative regulations e plan x plan y plan z this is in response to a ruling_request dated date from your authorized representative concerning the pick up of certain employee contributions to plans x y and z collectively the plans under sec_414 of the internal_revenue_code the code’ the following facts and representations have been submitted system a is established pursuant to statute d to administer plans x y and z which cover certain employees plans x y and z are defined benefit pension plans that meet the qualification requirements of code sec_401 and are governmental plans under sec_414 of the code the internal_revenue_service the service last issued favorable determination letters with respect to plans x y and z on date pursuant to statute d membership in plan x consists of all full-time officers of the state b police membership in plan y consists of employees of participating departments of the commonwealth of state b and membership in plan z consists of employees of counties school boards and units of local_government in state b contributions to system a include amounts from employers and employees employers’ contributions are actuarially determined employee contributions are required at a rate of of creditable compensation_for members of plan x of creditable compensation_for members of plan y and of creditable compensation_for members of plan z members of plans y and z that are employed in hazardous duty positions contribute of creditable compensation state b employers are required to treat the employee contributions as being picked up under sec_414 of the code and plan members do not have an option to receive the employee contributions in cash in addition to the creditable service received as a result of mandatory_contributions as an active member of system a members may purchase credit for various types of service pursuant to statute d if a member has received a refund of the member's accumulated_contributions the member may re-establish creditable service upon repaying the refund plus interest employees may also purchase permissive service credits based on prior employment with an area development district or a state university state b peace corps or a regional community health services program and certain other specified types of employment statute d allows members to purchase and reinstate credit under any of the provisions that provide for additional purchases in the plans statute d grants system a’s board_of trustees authority to promulgate rules to implement the provisions of statute d pursuant to code sec_414 accordingly the board has proposed an amendment to administrative regulations e the amendment for the purpose of providing a pick-up of employee contributions under sec_414 of the code for contributions that are made for the purpose of purchasing credit or re-establishing withdrawn service pursuant to the amendment a participant in one of the plans may elect to have contributions made to purchase or reinstate credit paid_by the employer as picked-up contributions in lieu of contributions by the employer the election to purchase or reinstate credit through installments is made through a binding one time irrevocable payroll reduction authorization an employee who has signed an authorization will not be able to receive the amounts being contributed directly instead of having the contributions contributed to the retirement_system employees may not make more than one irrevocable reduction authorization the pick-up is only applicable to contributions to the extent that the compensation that is reduced from the contributions is limited to compensation earned for services after the effective date of the pick-up the employee must complete an irrevocable binding payroll reduction authorization on the form prescribed by system a the employer shall pick-up the contributions by a corresponding reduction in the cash salary of the employee by an offset against future salary increase or a combination of both notwithstanding the foregoing the reductions covered by such authorization shall cease only after the authorization has expired by its terms or upon the employee’s death or termination of employment for any reason payroll reductions shall last no longer than five years and employees may not make more than one irrevocable reduction authorization based on the foregoing facts and representations the following rulings are requested that amounts by which an employer reduces an employee’s compensation and pays to system a in order to a redeposit previously withdrawn contributions or b purchase additional credit qualify as contributions that are picked up by the employer under code sec_414 that the picked up contributions will not be treated as annual_additions for purposes of sec_415 of the code that the picked up contributions will not constitute wages under code sec_3401 from which federal income taxes must be withheld with respect to ruling_request code sec_414 provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in code sec_401 established by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of code sec_414 is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amount employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of code sec_3401 the schoo district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate statute d and the amendment satisfy the criteria set forth in code sec_414 revrul_81_35 and revrul_81_36 by providing that the employer will pick up and make contributions to system a to redeposit previously withdrawn contributions or purchase additional credit in lieu of contributions by eligible employees and that no employee will have the option of receiving such amount directly in cash instead of having it contributed to system a accordingly we conclude that the amounts by which an employer reduces an employee’s compensation and pays to system a in order to redeposit previously withdrawn contributions or purchase additional credit qualify as contributions picked up by the employer under sec_414 of the code with respect to ruling_request sec_415 of the code provides in general that a participant's benefit expressed as an annual_benefit cannot exceed the lesser_of a dollar_figure as adjusted for cost-of-living increases or b percent of the participant's average compensation_for the high_three_years the percent of compensation limit under sec_415 does not apply to governmental plans sec_415 of the code provides in general that contributions and other annual_additions for a participant may not exceed the lesser_of a dollar_figure as adjusted for cost-of-living increases or b percent of the participant's_compensation sec_1 d of the income_tax regulations provides that where a defined_benefit_plan provides for mandatory employee contributions the annual_benefit attributable to such contributions is not taken into account for purposes of code sec_415 this regulation further provides that the mandatory employee contributions are considered a separate defined_contribution_plan maintained by the employer that is subject_to the limitations on contributions and other additions described in code sec_415 however employee contributions that are picked up by the employer pursuant to code sec_414 are treated as employer contributions and as such are not annual_additions to a separate defined_contribution_plan for purposes of sec_415 accordingly we conclude with respect to ruling_request that the picked up contributions will not be treated as annual_additions for purposes of code sec_415 with respect to ruling_request because we have determined that the picked up amounts are to be treated as employer contributions they are excepted from wages as defined in code sec_3401 for federal_income_tax withholding purposes these rulings are based on the assumption that the plans will be qualified under sec_401 of the code at all relevant times further this ruling is not a ruling with respect to the tax effects of the picked-up contributions for employees participating in system a however in order for the tax effects that follow from this ruling to apply to those employees of a particular participating employer described in the preceding sentence the pick-up arrangement must be implemented by that participating employer in the manner described herein no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement’ within the meaning of sec_3121 of the code this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative pursuant to a power_of_attorney on file in this office should you have any questions pertaining to this ruling you may contact of this office at andrew e zuckerman manager employee_plans technical group
